Citation Nr: 1706163	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-18 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for bilateral hearing loss with an evaluation of 0 percent, effective December 8, 2009. The Veteran timely filed a Notice of Disagreement (NOD) and, in July 2011, the RO issued a Statement of the Case (SOC). 

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

The Board previously remanded this matter in December 2015 for further development. Thereafter, the RO continued the denial of the claim, as reflected in the June 2016 supplemental statement of the case, and returned this matter to the Board for further appellate consideration. Review of the record indicates substantial compliance with the Board's December 2015 remand.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's right ear hearing loss disability has been manifested by no worse than Level III hearing, as reflected in the clinical evidence of record.

2.  Throughout the rating period on appeal, the Veteran's left ear hearing loss disability has been manifested by no worse than Level III hearing, as reflected in the clinical evidence of record.



CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in a December 2009 letter regarding the type of evidence necessary to establish his claim for service connection. The Veteran was notified of what evidence and information was already in the RO's possession, what additional evidence and information was needed from the Veteran, what evidence VA was responsible for obtaining, and what information VA would assist in obtaining on the Veteran's behalf.

Regarding VA's duty to assist in the development of this claim, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and correspondence, statements of the Veteran, and secured examinations in furtherance of the Veteran's claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Relevant VA examinations and opinions were obtained in June 2010 and May 2016. 38 C.F.R. § 3.159(c)(4). 

The Board finds that the VA examinations and opinions obtained are collectively adequate, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions and rationale based on consideration of the claims file and the full history of the Veteran's medical claims. Therefore, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4). 

The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence for which VA has a duty to obtain with respect to the Veteran's claim. The Board finds that all relevant facts have properly and sufficiently been developed in this appeal and that no further development is required to comply with the duty to assist. Essentially, all available evidence that could substantiate the claim has been obtained.

II. Legal Criteria

A. Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. Thus, in determining the level of current impairment, it is essential that the disability be considered in context with the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

 	B. Rating Hearing Loss Disability

Hearing loss disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, which is measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, which is measured by pure tone audiometric tests in Hertz frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in 38 C.F.R. § 4.85, Table VI, represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.85, Table VII, by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. §3.383.

III. Analysis

      A. Schedular

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for bilateral hearing loss was awarded in the August 2010 rating decision on appeal. An initial noncompensable evaluation was assigned, effective December 8, 2009. In his September 2010 NOD and his December 2016 brief, the Veteran contends that a compensable rating is warranted as his hearing loss affects his ability to communicate and requires hearing aids. 

A June 2010 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows: 


1000Hz
2000Hz
3000Hz
4000Hz
Average Hz
RIGHT EAR
15dB
20dB
35dB
60dB
32.5dB
LEFT EAR
10dB
20dB
55dB
70dB
38.75dB

The Veteran's average pure tone threshold for the right ear was 32.5 decibels with a word recognition score of 80 percent. His average pure tone threshold for the left ear was 38.75 decibels with a word recognition score of 80 percent. 

Applying 38 C.F.R. § 4.85, Table VI to the June 2010 VA audiogram examination, the Veteran's right ear hearing loss is a Level III impairment. The Veteran's left ear hearing loss is a Level III impairment. Applying 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100, Level III hearing in the right ear and Level III hearing in the left ear warrant a noncompensable evaluation under the applicable criteria. The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but finds that there is no evidence of such in this examination.



A May 2016 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows: 


1000Hz
2000Hz
3000Hz
4000Hz
Average Hz
RIGHT EAR
5dB
5dB
55dB
60dB
31dB
LEFT EAR
5dB
15dB
65dB
65dB
38dB

The Veteran's average pure tone threshold for the right ear was 31 decibels with a word recognition score of 96 percent. His average pure tone threshold for the left ear was 38 decibels with a word recognition score of 94 percent. 

Applying 38 C.F.R. § 4.85, Table VI to the May 2016 VA audiogram examination, the Veteran's right ear hearing loss is a Level I impairment. The Veteran's left ear hearing loss is a Level I impairment. Applying 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100, Level I hearing in the right ear and Level I hearing in the left ear warrants a noncompensable evaluation under the applicable criteria. The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but finds that there is no evidence of such in this examination.

The Board has also considered the June 2010 VA examination remarks, which reflect that the Veteran has difficulty hearing, wears hearing aids, and is "unable to hear questions at job interviews. It is very difficult for the pt to find a job, which makes him depressed." The Board has also considered the Veteran's October 2015 hearing testimony that his hearing "comes and goes" and that he wears hearing aids. However, the May 2016 VA examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the Veteran's ability to work. In his December 2016 brief, the Veteran reiterated that his hearing has worsened from the time since service connection was granted for bilateral hearing loss. 

In determining the actual degree of disability, the objective examinations are more probative of the specific degree of the Veteran's impairment than lay statements. Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1)-(2) (2016). The Board finds the May 2016 VA examination most probative as it is most recent in time and is based on objective criteria.

Accordingly, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss. The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but finds that there is no evidence of such. The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      B. Extraschedular

Ordinarily, the VA Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See id; 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) to develop criteria that contemplated situations where a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the level of severity of communicative functioning experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's reduced hearing acuity that affects his ability to hear and understand other speakers is a factor contemplated in the regulations and rating criteria as defined. The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's condition. 

In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions. See Johnson v. McDonald, 762 F.3d 1362 (2014). As the Veteran's hearing loss is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted. The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability. Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b), which considers whether referral for an extraschedular rating is warranted. Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted." The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his testimony and in the VA examination records, and finds that his hearing loss disability does not reflect a picture outside the schedular rating criteria.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

C. Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is also an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss. The Board notes that the Veteran has a 100 percent combined disability rating, effective December 8, 2009. None of the medical or lay evidence indicates that the Veteran's noncompensable hearing loss prevents him from maintaining substantially gainful employment prior to December 8, 2009. Therefore, a remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected bilateral hearing loss disability.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


